Per Curiam,
The legal question upon which the court was asked to give an opinion in this case is thus stated by the appellants’ counsel : “ Where there is separate ownerships of oil and gas in a tract of unseated land, can such mineral right be separately assessed for taxes ?” The question is an important one, but, as we remarked in Duquesne Borough v. Cole, 7 Pa. Superior Ct. 474, were it still more important than it is, the court could not be asked to give an opinion upon it except in a proceeding brought, noj¿ merely to ascertain the law, but to settle a real dispute. “ Courts ought to encourage amicable submissions of real disputes, but people have no right to propound abstract questions to them. For this there is not only the clearest reason, but the highest authority: ” Berks County v. Jones, 21 Pa. 413. Again, in Guardians of the Poor of Pittsburg v. Allegheny, 1 Pittsburg Reports, 97, in an opinion by Chief Justice Black, the Supreme Court said: “When a mere abstract question of law is submitted to the court, the defendant waiving every other point on which he might rest, it is a sign that the purpose is to get the advice of the judges, and this ought not to be given.” And we have held that while mere inartificiality in the drawing of a case stated is not sufficient ground to set it aside, failure to inform the court respecting the form and substance of the .judgment to be entered and to specifically agree that it shall be entered, is fatal: Forney v. Huntingdon County, 6 Pa. Superior Ct. 397 ; Morgan v. Mercer County, 8 Pa. Superior Ct. 96. In the present case it was stipulated that the court should enter judgment for the plaintiffs or the defendants accordingly as it should determine the legal ques*584tion one way or the other. But what judgment was it to enter ? Upon this subject the case stated contains no express stipulation, and there is no method by which the form and nature of the judgment can be determined. The record does not show the form of action, and, what is more important, the case stated does not show the cause of action upon which the plaintiffs base their claim to recover in an action at law. Whether they claim to recover a debt due them or damages for an injury committed against them, and what is the amount of the debt or damages they are entitled to if they are entitled to recover at all, are. questions upon which the case stated furnishes no information or basis of calculation. In the same essential particulars in which the case stated in Berks County v. Jones was held to be defective this is defective. We entertain no doubt whatever as to the good faith of the parties. There is no warrant for applying the animadversions here which were applied by Chief Justice Taney in the case of Lord v. Veazie, 49 U. S. 251. But, applying the principles of the Pennsylvania cases above cited and following the practice in analogous cases (see Ford v. Buchanan, 111 Pa. 31; Hazelbaker v. Clipper Coal Co., 158 Pa. 393; Duquesne Borough v. Cole, 7 Pa. Superior Ct. 474), we are constrained to the conclusion that the case stated and all proceedings under it should be quashed and set aside.
The case stated and all proceedings under it are quashed and set aside.